Citation Nr: 9907445	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with osteophyte and narrowing L5-S1 disc space, 
currently rated as 40 percent disabling.

2.  Whether the April 28, 1992 a rating decision, which 
denied service connection for a bilateral leg disorder, 
hearing loss, knee disorder, an abdominal disorder, and 
bronchitis is final.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to July 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1997 from the St. Petersburg, 
Florida, Regional Office (RO).  

One of the issues certified is the timeliness of appeal of a 
denial of service connection by an April 1992 rating 
decision.  After reviewing the record, the Board finds that 
this issue is more appropriated stated as set forth on the 
title page of this decision.

The issue of entitlement to an increased evaluation for low 
back strain with osteophyte and narrowing L5-S1 disc space 
will be addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for a bilateral leg disorder, hearing loss, knee disorder, an 
abdominal disorder, and bronchitis, in April 1992.  

2.  The veteran was properly notified of that denial and of 
his appellate rights in June 1992.

3.  The veteran did not file a timely notice of disagreement 
with respect to the April 1992 decision.


CONCLUSION OF LAW

The appellant did not file a timely appeal as to the April 
1992 rating decision, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied entitlement to service connection for a 
bilateral leg disorder, hearing loss, bilateral knee 
disorder, an abdominal disorder, and bronchitis, in April 
1992.  The RO notified the veteran of this decision by letter 
dated June 26, 1992.  The letter indicates that the veteran 
was provided with a Notice of Procedural and Appellate 
Rights.  The letter was mailed to the veteran at the current 
address of record, which remains the current address of 
record.

The next correspondence received from the veteran was in 
September 1996.  At that time he requested an increased 
evaluation for his service-connected back disorder, and to 
reopen his claims for service connection for bilateral 
hearing loss, swollen bilateral legs, chondromalacia of the 
knees, an abdominal disorder, bronchitis, a right eye 
disorder, and gingivitis.  The veteran submitted treatment 
records along with his typewritten statement. 

The RO informed the veteran in June 1997 that the April 1992 
decision was final and that that he may reopen his claim by 
submitting evidence not previously considered that would tend 
to support his claim.  He was further informed that the 
recently was not new.  He was also informed of his appellate 
rights.

In a letter, dated in July 1997, the veteran indicated that 
he disagrees that he was notified in June 1992 of the denial 
or that he had one year to respond.

Under the pertinent law and regulations appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998); see also 38 C.F.R. § 20.201 
(1998) (requirements for notices of disagreement).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  The 
time limit may be extended for good cause shown. 38 C.F.R. 
§ 3.109(b) (1998).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1998).

In this case, the RO denied service connection for the 
claimed disabilities in an April 1992 rating decision.  The 
Board finds that the veteran was informed of that decision 
and of his appellate rights.  The veteran did not file a 
notice of disagreement within one year after the RO notified 
his of the denial.  Accordingly, the April 1992 rating 
decision is final. 


ORDER

A timely notice of disagreement not having been received, the 
April 1992 rating decision, which denied service connection 
for a bilateral leg disorder, hearing loss, bilateral knee 
disorder, an abdominal disorder, and bronchitis, is final and 
the claim is denied.


REMAND

The veteran contends, in essence, that his service-connected 
low back disorder is more severe in nature than currently 
evaluated, and therefore that he is entitled to an increased 
disability rating.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, his claim is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Once it has been determined that a 
claim is well grounded, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim. 

The Board notes that the veteran's most recent VA examination 
in order to determine the severity of his service-connected 
disability occurred in February 1997.  The examination did 
not include electromyogram and nerve conduction studies.  The 
Board is of the opinion that these tests would be of 
assistance in determining the severity of the service 
connected back disorder.  

The Board further notes that the United States Court of 
Veterans Appeals (Court) has held that when a there is 
functional loss due to pain, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, No. 94-242 
(U.S. Vet.App. Sept. 22, 1995).  

It is the opinion of the Board that a contemporaneous and 
thorough VA examination is warranted which clarifies the 
veteran's neurological condition and which complies with the 
Court's holding in DeLuca.  The Board further decides that it 
would be appropriate to ensure that all relevant medical 
records have been associated with the claims folder.

In June 1997, the RO informed the veteran that the April 1992 
decision regarding the denial of service connection for a 
bilateral leg disorder, hearing loss, bilateral knee 
disorder, an abdominal disorder, and bronchitis was final.  
He was further informed that he could reopen his claim by 
submitting evidence not previously considered that would tend 
to establish his claim.  The RO stated that the evidence he 
had submitted was not new because it had previously been 
considered. 

In a VA Form 9, received in August 1997, the veteran 
indicated that he was disagreeing with that decision.  He has 
not been furnished a statement of the case regarding this 
issue

In accordance with the statutory duty to assist and to ensure 
the veteran's right of due process, the case is REMANDED for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
military, and private medical records 
pertaining to current treatment for low 
back disability.  The RO should also 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the severity of the service-
connected low back disorder.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to an electromyogram and nerve conduction 
studies, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed occupational history.  

The veteran's lumbosacral spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the 
lumbosacral spine.  It is requested that 
the examiner record pertinent medical 
complaints, symptoms, and clinical 
findings and comment on the functional 
limitations, if any, caused by weakness, 
pain, defective innervation, or other 
pathology.  The examiner should indicate 
any involvement of joint structure, 
muscles and nerves, and comment on the 
presence or absence of pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, changes 
in condition of the skin indicative of 
disuse, and the functional loss resulting 
from any such manifestations.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  
The examiner is requested to identify any 
nerves involved.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  

4.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issue as to whether 
new and material evidence has been 
received to reopen the claims for service 
connection for a bilateral leg disorder, 
hearing loss, bilateral knee disorder, an 
abdominal disorder, and bronchitis.  The 
RO should also inform him of the 
requirements to necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until a timely 
substantive appeal is received.

If the decision remain adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.  The Board implies no conclusions, 
either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


